Citation Nr: 1443457	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic acquired psychiatric disorder to include depression, primary insomnia, and adjustment disorder with emotional features. 

2.  Entitlement to service connection for a chronic acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran has filed a claim for service connection for insomnia.  However, the Veteran has several psychiatric diagnoses of record.  

In August 2009, the Veteran petitioned to reopen a claim for depression and filed a claim for service connection for insomnia.  In considering this claim for insomnia, the Veteran continues to seek service connection for a mental disability however variously diagnosed as due to military service.  

The clinical records at the time of the 2008 denial included complaints and diagnoses of insomnia which were considered in conjunction with his psychiatric symptoms.  Thus, the Veteran's current claim for service connection for insomnia is based on the same factual basis as the previously claimed depression/psychiatric condition; therefore, new and material evidence is necessary to reopen the claim.  Accordingly, the issue has been recharacterized on the title page as such.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). 

The claims were previously remanded by the Board in March 2013 for scheduling of a video conference.  A hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2013.

The reopened claim for entitlement service connection for a psychiatric disorder and the claim for service connection for bilateral knee disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO initially denied the claim for entitlement to service connection for psychiatric disorders in an unappealed January 2008 decision.  

2.  After submission of his petition to reopen his claim in August 2009, the VA afforded the Veteran a psychiatric examination in October 2009. 


CONCLUSION OF LAW

The RO's affording the Veteran a VA examination in October 2009 constituted a de facto reopening of the claim of service connection for a chronic acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

In the December 2009 rating decision, the RO denied an application to reopen the previously denied claim for service connection for a psychiatric disorder.  Prior to this determination, the RO had the Veteran examined for an opinion regarding the etiology of his insomnia.  By affording the Veteran a new VA psychiatric examination after submission of his petition to reopen his claim, VA conducted a de facto reopening of the claim. Falzone v. Brown, 8 Vet. App. 398, 404 (1995); Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a). 


ORDER

The Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened. 


REMAND

The claims file and Virtual VA e-file references outstanding records that have not been associated with the claims file to include Social Security Administration (SSA) records, VA vocational rehabilitation records, as well as private and VA treatment records.  

A service treatment record shows that the Veteran received mental health care beginning in 1988.  A July 1988 notation indicates that the clinical records were maintained separately at the Mental Health Clinic.  It is not clear if there are more detailed accounts of psychiatric treatment.  

The Veteran's representative has submitted copies of SSA reports.  It is not clear if these records are complete.  

Furthermore, during clinical interview in May 2002, the Veteran reported prior treatment at the Behavioral Hospital of Bellaire in Houston, Texas.  In January 2008, the Veteran reported receiving medical care from the Houston, Texas VA Medical Center (VAMC) in 2000.  These records have not been associated with the claims file. 

The record contains different opinions regarding the etiology of the Veteran's variously diagnosed psychiatric conditions; however, the Board finds these opinions are inadequate for various reasons to include being based on an incomplete record.  A complete comprehensive review of the record, examination, and opinion are needed to adjudicate this claim.

Finally, the VA examiner at the October 2009 reported that the record showed that the Veteran received an Article 15 in lieu of an honorable discharge.  The personnel records in the claims file do not refer to this disciplinary action.  A complete copy of his personnel file should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and through his representative and ask if he has any further medical or lay evidence to submit regarding his claims of service connection for a psychiatric disorder and insomnia. 

CONTEMPORANEOUSLY WITH THIS ADVISEMENT, ADVISE THE VETERAN OF THE CORRECT STANDARD FOR THE REOPENING OF HIS CLAIM OF SERVICE CONNECTION FOR A BILATERAL KNEE DISORDER. 

IN PARTICULAR, IN ORDER TO REOPEN A PREVIOUSLY DENIED CLAIM, THE VETERAN WOULD HAVE TO SUBMIT EVIDENCE WHICH IS "NEW" (THAT IS, NOT PREVIOUSLY SUBMITTED TO VA) AND "MATERIAL" (THAT IS, EVIDENCE WHICH BY ITSELF OR WHEN CONSIDERED WITH PREVIOUS EVIDENCE OF RECORD, RELATES TO AN UNSUBSTANTIATED FACT NECESSARY TO SUBSTANTIATE THE CLAIM, IN ACCORDANCE WITH 38 C.F.R. § 3.156(a). 

2.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  IN PARTICULAR, OBTAIN ANY RECORDS PERTAINING TO A PSYCHIATRIC DISORDER, A BILATERAL KNEE DISORDER AND INSOMNIA

3.  Also obtain his VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration. 

4.  Obtain the Veteran's clinical records dated in 2000 from the VA facility in Houston, Texas (as well as any updated records of current treatment) and associate the records with the claims folder (see January 2008 VA outpatient clinical note).

5.  Following completion of the development, determine if additional development should be conducted, including if necessary a VA psychiatric examination by a psychologist or a psychiatrist and VA orthopedic examination.  

6.  Finally, re-adjudicate the issues on appeal.  If any of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


